Citation Nr: 0635993	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-06 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1954 
to November 1960 and from December 1960 to June 1982.  The 
appellant is the veteran's surviving spouse.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Service connection for the veteran's cause of death was 
denied by an unappealed March 1993 rating decision.  An 
unappealed November 1993 rating decision did not find new and 
material evidence sufficient to reopen a claim for service 
connection for the cause of the veteran's death.

2.  Evidence associated with the claims file since the 
unappealed November 1993 rating decision raises a reasonable 
possibility of substantiating the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.

3.  The veteran died in January 1993.  Coccidioidal 
meningitis was listed as the cause of death.

4.  At the time of the veteran's death, service connection 
was in effect for a right ankle disability and residuals of 
an appendectomy.  

5.  Coccidioidal meningitis is shown to be related to active 
military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  Coccidioidal meningitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  A disability incurred in or aggravated by service caused 
the veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

In a February 1992 rating decision, the RO denied service 
connection for the veteran's cause of death because 
coccidioidal meningitis was not incurred in or caused by 
active military service.  The appellant did not file a notice 
of disagreement.  The RO decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2006).  In March 1993, the appellant filed a claim 
to reopen her claim of entitlement to service connection for 
the cause of the veteran's death.  In a March 1993 rating 
action, the RO denied the service connection claim because 
the evidence did not establish that coccidioidal meningitis 
was incurred service.  In November 1993, the appellant filed 
another claim to reopen.  In a November 1993 rating decision, 
the RO confirmed the prior denial of service connection.  In 
November 2003, the appellant filed a claim to reopen.  By an 
April 2004 rating decision, the RO did not find new and 
material evidence to reopen the appellant's claim because the 
evidence submitted was not new.

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
November 1993 rating decision is the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  If new and material evidence is presented with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  In determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO determined that new and material 
evidence was not presented to reopen the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death.  Such a determination, however, is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. 
§ 3.312.

Evidence of record at the time of the November 1993 rating 
decision included service personnel records that indicated 
the veteran served in Vietnam, Korea, Hawaii, Germany, 
California, and Colorado.  Service medical records were 
negative for coccidioidal meningitis.  A certificate of death 
listed the immediate cause of death as coccidioidal 
meningitis and the date of death as January [redacted], 1993.  
Private medical records from December 1990 indicate that 
probable tuberculosis (TB) meningitis was diagnosed.  Private 
records from January 1991 reflect that the veteran was 
hospitalized for evaluation of meningitis and coccidioidal 
meningitis was eventually diagnosed.  Private medical records 
from February 1991 through May 1991 indicate treatment by 
private physicians for coccidioidomycosis. 

June 1991 letters from a private physician, Dr. C.C., 
indicated the veteran was being seen for central nervous 
system irreversible central nervous system coccidioidal 
meningitis with resultant dementia that became symptomatic in 
December 1990.  In a June 1991 letter, a private infectious 
disease physician, Dr. D.M., stated that he had been treating 
the veteran since December 1989 for coccidioidal meningitis.  
A June 1991 VA examination diagnosed coccidioidomycosis 
meningitis.  In a February 1992 letter, a private physician, 
Dr. D.H., stated that he had been treating the veteran for 
progressive dementia due to fungal meningitis caused by 
coccidiomycosis.  The physician stated that although it was 
unclear when the coccidioidomycosis was acquired, it could 
have been when the veteran was overseas, specifically in 
Vietnam, because that was a common mode of infection and the 
infection often did not show up until years later.  

A January 1993 VA autopsy report noted the veteran had 
chronic active coccidioidomycosis meningitis since 1990.  In 
a September 1993 letter, Dr. C.C. stated that the veteran 
died from coccidiomycotic meningitis and opined that the 
veteran incurred coccidioimycosis while living in New Mexico 
for one year, noting that coccidiomycosis is endemic in the 
southwestern United States.  

Evidence received after the November 1993 rating decision 
includes various private and VA medical records that were 
already of record.  In addition, the appellant submitted 
service personnel records showing the veteran had service in 
Albuquerque, New Mexico.  Private medical records from March 
1985 indicated the veteran had a positive TB skin test, but 
the appellant and their daughter did not.  In a January 1991 
letter, a private physician diagnosed coccidioides 
meningitis, an infection of the central nervous system by an 
organism called coccidioides immitis, causing irritation of 
the menges, the membrane covering the brain.  A September 
1991 VA medical record assessed coccidiodes meningitis 
resistant to treatment with resultant global dementia.  An 
August 2003 letter from a private physician, Dr. D.H., 
indicated that an infectious disease specialist was more 
suited to provide an expert opinion because he was a 
neurologist, but noted that it was possible that 
coccidioidomycosis meningitis was military related either due 
to toxic exposure or exposure to the fungus during service.

In a December 2003 letter, Dr. C.C. stated that 
coccidioidomycosis was endemic in Arizona, New Mexico, west 
Texas, and California.  Dr. C.C. stated he could not state in 
a definitive fashion that the veteran contracted 
coccidioidomycosis in California only as the veteran was 
"likely" exposed in the Southwestern United States during 
service.  The examiner stated that the natural history of 
coccidioidomycosis is that it slowly becomes miliary, 
affecting several organs, and lies dormant because it is not 
recognized for a number of years until the patient is so 
immunocompromised that it ultimately leads to the inevitable 
central nervous system involvement and death.  

Also newly submitted was a November 2004 VA medical opinion 
that stated that because coccidioidal meningitis was endemic 
to the southwestern United States and California, to state 
when the veteran was infected with coccidioidal meningitis 
was not possible without resort to "unfounded speculation."  
Yet, this examiner then provided the opinion that is was 
"less likely than not that the veteran got this on one of 
his assignments."

Also submitted was medical information from the National 
Library of Medicine at the National Institutes of Health that 
indicated that coccidioidomycosis may not manifest until over 
twenty years after exposure to the fungus.

The Board finds that the evidence of record submitted after 
November 1993 is new because it had not been previously 
submitted to VA.  The Board also finds that the evidence is 
material because it contained a medical opinion dated in 
September 1993 indicating that the veteran contracted 
coccidioidal meningitis while living in the southwestern 
United States and contained additional evidence of the 
veteran's service there.  The evidence is material because it 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened.

The Board may proceed to adjudicate the merits of the claim 
of without prejudice to the appellant, because as is 
discussed below, the resolution of the claim is in the 
appellant's favor.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that where Board proceeds to merits of a 
claim that the RO has not previously considered, the Board 
must determine whether such action will prejudice the 
veteran); see also VAOPGCPREC 16- 92, 57 Fed. Reg. 49,747 
(1992).

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  For 
certain chronic disorders, including coccidioidomycosis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year from service 
separation.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to constitute the principal cause of death 
the service-connected disability must be one of the immediate 
or underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran's service personnel records reflect service in 
Vietnam, Korea, Hawaii, Germany, California, Colorado, and 
New Mexico.  Service medical records were negative for 
coccidioidal meningitis.  

Private medical records from March 1985 indicated the veteran 
had a positive TB skin test, but the appellant and their 
daughter did not.  December 1990 private records indicated 
the veteran was initially seen for acute onset of right third 
nerve palsy but was eventually diagnosed with probable TB 
meningitis.  Those records noted the veteran had a positive 
TB skin test but had never been treated for TB.  Private 
records reflect that in January 1991, the veteran was 
transferred to a hospital for evaluation of meningitis.  He 
remained hospitalized for one month and coccidioidal 
meningitis was eventually diagnosed.  In a January 1991 
letter, a private physician, Dr. T.M., diagnosed coccidioides 
meningitis, an infection of the central nervous system caused 
by coccidioides immitis, an organism causing irritation of 
the meninges, the membrane covering the brain.  Private 
records from February to May 1991 indicate treatment for 
coccidioidal meningitis.

VA medical records indicate the veteran was hospitalized for 
treatment from June 1991 through mid-September 1991.  A June 
1991 VA examination diagnosed coccidioidomycosis meningitis 
and seizure disorder secondary to coccidioidomycosis.  

In June 1991 letters, Dr. C.C. indicated the veteran was 
being seen for central nervous system irreversible central 
nervous system coccidioidal meningitis with resultant 
dementia that became symptomatic in December 1990.  The 
examiner stated that the veteran demonstrated clinical 
deterioration despite all efforts at medical management.  In 
a June 1991 letter, a private infectious disease physician, 
Dr. D.M., stated that he had been treating the veteran since 
December 1989 for coccidioidal meningitis.  

A September 1991 VA medical record assessed coccidiodes 
meningitis resistant to treatment with resultant global 
dementia.  

In a February 1992 letter, a private physician, Dr. D.H., 
stated that he had been treating the veteran for progressive 
dementia due to fungal meningitis or coccidioidomycosis.  The 
physician stated that although it was unclear when this was 
acquired, it could have been when the veteran was overseas, 
specifically in Vietnam, because that was a common mode of 
infection which often did not manifest until years later.  

A certificate of death listed the immediate cause of death as 
coccidioidal meningitis and the date of death as January [redacted], 
1993.  A January 1993 VA autopsy report noted a diagnosis of 
chronic active coccidioidomycosis meningitis in 1990.  

In a September 1993 letter, Dr. C.C. stated that the veteran 
died from coccidiomycotic meningitis.  The physician opined 
that the veteran contracted coccidioidomycosis while living 
in New Mexico for one year, noting that coccidiomycosis was 
endemic in the Southwestern United States.  

In an August 2003 letter, Dr. D.H. indicated that an 
infectious disease specialist was more suited to provide an 
expert opinion because he was a neurologist, but noted that 
it was possible that the coccidioidal meningitis was military 
related either due to some kind of toxic exposure or exposure 
to the fungus.  

In a December 2003 letter, Dr. C.C. stated that 
coccidioidomycosis was endemic in Arizona, New Mexico, west 
Texas, and California.  The examiner stated that the natural 
history of coccidioidomycosis is that it slowly becomes 
miliary, affects several organs, and lies dormant because it 
is not recognized for a number of years until the patient is 
so immunocompromised that it ultimately leads to the 
inevitable central nervous system involvement and death.  Dr. 
C.C. stated he could not state in a definitive fashion that 
the veteran contracted coccidioidomycosis while living in 
California only as it was "likely" that the veteran was 
exposed to it while living in the Southwestern states.  

A November 2004 VA medical opinion found that because 
coccidioidal meningitis was endemic to the southwestern 
United States and California, to state when the veteran was 
infected with coccidioidal meningitis was not possible 
without resort to "unfounded speculation."  Yet, this 
examiner then provided the opinion that is was "less likely 
than not that the veteran got this on one of his 
assignments."

At the July 2005 Board hearing, the appellant stated that the 
veteran exhibited symptoms of coccidioidal meningitis much 
earlier than it was diagnosed.  The appellant also asserted 
that the veteran tested positive for TB in 1985, which a 
person who has coccidioidomycosis will do.  The appellant 
stated that more specific tests are required to determine if 
the meningitis is due to coccidioidomycosis.  At that time, 
the appellant submitted medical literature from the Library 
of Medicine at the National Institutes of Health.  That 
literature noted that coccidioidomycosis can develop 20 or 
more years after initial infection, which may not be 
recognized, diagnosed, or treated at the time of infection.

The Board finds that the evidence of record supports service 
connection for the cause of the veteran's death.  
Coccidioidal meningitis was not service-connected at the time 
of the veteran's death and did not manifest to a compensable 
degree within one year of service discharge.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Thus, the evidence must show that 
coccidioidal meningitis, the veteran's cause of death, was 
incurred in service.  38 C.F.R. § 3.312.  Dr. C.C. opined in 
September 1993, that the veteran incurred coccidioidal 
meningitis while living in New Mexico.  The evidence also 
shows that the veteran was stationed in the southwestern 
United States during service.  Medical literature states that 
coccidioidomycosis may manifest 20 or more years after 
initial infection.  In December 2003, Dr. C.C. opined he 
could not state that the veteran contracted coccidioidal 
meningitis in California only, as the veteran was "likely" 
exposed to coccidioidal meningitis while in the Southwestern 
United States.  And although a VA examiner in November 2004 
opined that it was "less likely than not that the veteran 
got [coccidioidal meningitis] on one of his assignments," 
this examiner also stated that this opinion was based on 
"unfounded speculation."  

Therefore, resolving the benefit of the doubt in favor of the 
veteran, the evidence of record demonstrates that the veteran 
contracted coccidioidal meningitis during service.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The private 
medical evidence of record provides that the veteran incurred 
coccidioidal meningitis while in New Mexico while in the 
service.  The VA opinion found that it was "less likely than 
not" that coccidioidal meningitis was incurred in the 
military, but also stated that the opinion was based on 
"unfounded speculation."  Accordingly, because the evidence 
of record demonstrates inservice incurrence of the veteran's 
fatal disease process, service connection for the cause of 
the veteran's death is warranted.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for the cause of the 
veteran's death is reopened.

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


